DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
		Claims 1-20 are rejected. 
		Claims 1, 3, 10, 14 & 20 are amended. 
Response to Amendments
Amendments filed 12/08/2020 have been entered. Amendments to the claims do not overcome rejections previously set forth in non-final Office mailed 09/08/2020.
103 rejections are maintained. 
Response to Arguments 
Arguments filed 12/08/2020 have been entered. Arguments were fully considered. 
Applicant argues that Leeson and Reed do not disclose or suggest each and every element of the claims including “a drying apparatus comprising a drying slab in communication with a receiving pit” recited in claim 1. This argument is not persuasive because Leeson teaches a drying slab (a slab as defined by Webster is a “flat piece of material”) therefore the baffles 104 of Leeson located in dryer 100 shown in Fig. 2C are considered drying slabs. In addition, applicant on page 5, last paragraph, of the specification defines the drying apparatus is essentially a drying slab.
Applicant argues that the combination of Leeson and Reed does not disclose or suggest “one or more loading portion configured to receive solid materials of the slurry therein, and channel the solid materials into a main portion of the trench”. This argument is not persuasive because Leeson shows loading portion (also referred to as “grid screen”) configured to receive 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Leeson (US 2002/0134550) in view of Reed (USPN 5,570,749). 
	Regarding claim 1, Leeson teaches a drilling fluid waste disposal system (the limitation of “a drilling fluid” is an intended use The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963); ¶1, lines 1-4 teaches slurry (drilling fluid waste) produced in well drilling operations; ¶8, lines 1-3; Fig. 3, method to dispose), comprising: 
	a trench (Fig. 2a, trench 60 (Fig. 2a, tub 60); ¶52, lines 9-11) having an outlet (Fig. 2a, trench 60 having outlet 72 (outflow passage or second exit 72); ¶53, lines 2-3); 
	a receiving pit (Fig. 2b, receiving pit 74 (Fig. 2b, rig tank 74); ¶53, lines 4-5) in fluid communication with the outlet of the trench (Fig. 2a & 2b, receiving pit 74 in communication with the outlet 72 of trench 60; ¶53, lines 2-5); 
	a first weir (Fig. 2b, first weir 76 (Fig. 2b, weir 76); ¶53, lines 6-7) positioned in the receiving pit (Fig. 2b, first weir 76 positioned in the receiving pit 74; ¶53, lines 6-7); 
	a second weir (Fig. 2b, second weir 78 (Fig. 2b, weir 78); ¶53, lines 6-7) positioned in the receiving pit (Fig. 2b, second weir 78 positioned in the receiving pit 74; ¶53, lines 6-7), wherein the outlet of the trench is configured to feed a slurry comprising a solid and a liquid to the receiving pit (¶53, lines 11-16 teaches tub (trench)…transport away drilling mud in suspension (slurry)) such that the slurry is separated into a liquid-enriched portion and a solid-enriched portion at least partially by the first and second weirs (Fig. 2b, slurry is separated into a liquid-enriched portion (above sludge 67) and a solid-enriched portion 67 (Fig. 2b, sludge 67) at least partially by the first and second weirs; ¶53, lines 8-16); 
Fig. 2b, pump 75 (Fig. 2b, re-circulation pump 75); ¶54, lines 2-3) in communication with the receiving pit and the trench (Fig. 2a & 2b, pump 75 in communication with the receiving pit 74 and trench 60), wherein the pump is configured to draw the liquid-enriched portion of the slurry from a first position in the receiving pit (Fig. 2b, pump 75 is configured to draw liquid-enriched portion of slurry from a first position (considered any position between the second weir and the outlet of the receiving pit) in the receiving pit 74; ¶53, lines 8-10), the second weir being between the first position and the outlet of the trench (Fig. 2b, the second weird 78 is between the first position and outlet 72 of trench 60 (trench 60 shown in Fig. 2a)), and wherein the pump is configured to introduce the at least some of the liquid-enriched portion of the slurry back into the trench (Fig. 2a, pump 75 is configured to introduce (re-recirculate) at least some of the liquid-enriched portion of the slurry back into the trench 60; ¶54, lines 2-5); and 
	a drying apparatus (Fig. 2c, drying apparatus 100 (Fig. 2c, dryer drum 100); ¶59, lines 3-6) comprising a drying slab (Fig. 2c, drying slab 104 (Fig. 2c, baffles); see ¶49) in communication with the receiving pit (figs. 2a-c, drying apparatus 100 in communication with the receiving pit 74 (shown in Fig. 2b) since the drying apparatus receives material from the trench (tub) and the receiving pit (rig tank) receives and sends material to/from the trench (tub)), wherein the drying apparatus is configured to receive the re-circulated material of the slurry from a second position in the receiving pit (figs. 2a-c, the drying apparatus is configured to receive re-circulated material of the slurry (wash water containing) from a second position (considered any position between the first weir and the outlet of the receiving pit) in the receiving pit 74 that is sent to trench 60 and from the outlet of trench), wherein the first weir is between the second position and the outlet of the trench (Fig. 2b, first weir 76 is between the second position and the outlet 72 of trench 60 (trench 60 shown in Fig. 2a)).
	 

	Reed teaches a drilling fluid remediation system (Abstract, lines 1-17) wherein the drying apparatus (Fig. 2, drying apparatus 64 (Fig. 2, heat-jacketed trundle 64); C5/L22-26; C5/L37-40) is configured to receive the solids-enriched portion (mud, C4/L15-17) of the slurry  in the receiving pit (mid cleaning pit, C4/L18-20) from a pump (fig. 2, mud cleaner pump 42; C2/L40-42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiving pit (rig tank) of Leeson by adding a mud cleaning pump to direct mud to a drying apparatus as taught by Reed because it is known that the solids-enriched portion (accumulated sludge or mud) can be re-used in drilling operations (Leeson, Abstract, lines 4-7) and it is desirable to clean mud by further processing (such as vaporizing hydrocarbon contaminants) to create a remediated solid from the mud such that disposal is environmentally acceptable (Reed, C5/L37-43).   

	Regarding claim 7, Lesson and Reed teach the system of claim 1, a third weir (Leeson, ¶53, lines 6-7 teaches a series or set of weirs), the combination of references do not teach the second weir being positioned between the first and third weirs, and wherein the third weir is positioned between the outlet and the first position.
	While the embodiment in fig. 2b of Leeson does not show a third weir, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiving pit (rig tank) of Leeson by adding a third weir because it is known that settling apparatus include a greater number of weirs (Leeson, ¶53, lines 6-8).The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
.

Claims 2-4 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leeson (US 2002/0134550) in view of Reed (USPN 5,570,749) and further in view of Hollier (US 2008/0128173).
	Regarding claim 2, Lesson and Reed teach the system of claim 1, the combination of references do not teach wherein the trench has a cross-sectional shape that is configured to produce a velocity gradient in slurry flowing in the trench, wherein a velocity of the slurry flowing in the trench increases toward a bottom of the trench. 
	Hollier teaches a drill cuttings transfer system (Abstract, lines 1-16) wherein a trench ((figs. 2a & 2b, trench 16 (figs. 2a & 2b, bulk tank 16); ¶25, lines 1-4) has a cross-sectional shape that is configured to produce a velocity gradient in slurry flowing in the trench, wherein a velocity of the slurry flowing in the trench increases toward a bottom of the trench (Fig. 2b, trench 16 has a cross-sectional shape (the cross-sectional shape comprising an oval (round) bottom, angled sidewalls and substantially vertical sidewall) that is configured to “produce a velocity gradient…” (the feature of “configure to produce…” is inherently disclose since the trench of Hollier has a cross-section shape that is the same as disclosed by Applicant in Fig. 6 of Applicant’s drawings); ¶23, lines 12- teaches bulk tanks (trench) are filled with cuttings (slurry); ¶24, lines 12-15 teaches the terms cuttings and slurry will be used interchangeably).
Hollier, ¶30, lines 1-8; Leeson, fig. 2b, dewatering screw 70 (considered a conveyance member)) because it is desirable to evenly distribute frac sand in suspension (Hollier, ¶7, lines 2-4). Additionally, it would have been obvious to rearrange the outlet of Leeson with the modified tank shape because making such modification would have involved a mere rearrangement of parts. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

	Regarding claim 3, Lesson and Reed teach the system of claim 1, one or more loading portions (Leeson, Fig. 2A, loading portion 66 (Fig. 2A, grid screen 66); see ¶52) configured to receive solids materials of the slurry therein and channel the solid materials into a main portion of the trench (sand and wash water fall through screen and into tub) (Leeson, see Fig. 2A & ¶58).
	The combination of references do not teach wherein the trench has an oval or trapezoid shaped bottom.
	Hollier teaches a drill cuttings transfer system (Abstract, lines 1-16 wherein a trench ((figs. 2a & 2b, trench 16 (figs. 2a & 2b, bulk tank 16); ¶25, lines 1-4) has an oval or trapezoid shaped bottom (Fig. 2b, trench 16 has a cross-sectional shape (the cross-sectional shape comprising an oval (round) bottom, angled sidewalls and substantially vertical sidewall))).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tank shape and outlet of Lesson with the tank shape of Hollier because it is desirable to have a wedge shape portion to cause a mass flow of cuttings Hollier, ¶30, lines 1-8; Leeson, fig. 2b, dewatering screw 70 (considered a conveyance member)) because it is desirable to evenly distribute frac sand in suspension (Hollier, ¶7, lines 2-4). Additionally, it would have been obvious to rearrange the outlet of Leeson with the modified tank shape because making such modification would have involved a mere rearrangement of parts. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

	Regarding claim 4, Lesson and Reed teach the system of claim 1, the combination of references do not teach wherein the trench comprises: a vertical sidewall; an angled sidewall extending downward and at an obtuse angle from the vertical sidewall; and a rounded bottom surface extending from the angled sidewall.
	Hollier teaches a drill cuttings transfer system (Abstract, lines 1-16) wherein a trench ((figs. 2a & 2b, trench 16 (figs. 2a & 2b, bulk tank 16); ¶25, lines 1-4) comprises: 
	(1) a vertical sidewall; 
	(2) an angled sidewall extending downward and at an obtuse angle from the vertical sidewall; and 
	(3) a rounded bottom surface extending from the angled sidewall (Fig. 2b, trench 16 has a cross-sectional shape (the cross-sectional shape comprising: (1) a vertical sidewall, (2) angled sidewall extending downward and at an obtuse angle from the vertical sidewall and (3) an oval (round) bottom extending from an angled sidewall).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tank shape and outlet of Lesson with the tank shape of Hollier because it is desirable to have a wedge shape portion to cause a mass flow of cuttings (slurry) uniformly into a conveyance member (Hollier, ¶30, lines 1-8; Leeson, fig. 2b, dewatering screw 70 (considered a conveyance member)) because it is desirable to evenly Hollier, ¶7, lines 2-4). Additionally, it would have been obvious to rearrange the outlet of Leeson with the modified tank shape because making such modification would have involved a mere rearrangement of parts. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

	Regarding claim 20, Leeson teaches a drilling fluid disposal system (¶1, lines 1-4 teaches slurry (drilling fluid waste) produced in well drilling operations; ¶8, lines 1-3; Fig. 3, method to dispose),  comprising: 
	a trench comprising (Fig. 2a, trench 60 (Fig. 2a, tub 60); ¶52, lines 9-11) a main portion having an outlet (Fig. 2a, main portion 73 (Fig. 2, casing 73) that includes multiple outlets); wherein a cross-section of the main portion comprises angled sidewalls (Fig. 2a, main portion (casing) comprises angled sidewalls); 
	a receiving pit (Fig. 2b, receiving pit 74 (Fig. 2b, rig tank 74); ¶53, lines 4-5) in fluid communication with the outlet of the trench (Fig. 2a & 2b, receiving pit 74 in communication with the outlet 72 of trench 60; ¶53, lines 2-5); 
	 a first weir (Fig. 2b, first weir 76 (Fig. 2b, weir 76); ¶53, lines 6-7) positioned in the receiving pit (Fig. 2b, first weir 76 positioned in the receiving pit 74; ¶53, lines 6-7); 
	 a second weir (Fig. 2b, second weir 78 (Fig. 2b, weir 78); ¶53, lines 6-7) positioned in the receiving pit (Fig. 2b, second weir 78 positioned in the receiving pit 74; ¶53, lines 6-7), wherein the outlet of the trench is configured to feed a slurry (¶53, lines 11-16 teaches tub (trench)…transport away drilling mud in suspension (slurry)) comprising a solid portion and a liquid portion into the receiving pit between the first and second weirs (Fig. 2b, slurry is separated into a liquid portion (above sludge 67) and a solid portion 67 (Fig. 2b, sludge 67) between the first and second weirs; ¶53, lines 8-16);
Fig. 2b, first pump 75 (Fig. 2b, re-circulation pump 75); ¶54, lines 2-3)  in communication with the receiving pit and the trench (Fig. 2a & 2b, first pump 75 in communication with the receiving pit 74 and trench 60), wherein the first pump is configured to draw at least some of the liquid portion of the slurry from a first position in the receiving pit (Fig. 2b, pump 75 is configured to draw liquid-enriched portion of slurry from a first position (considered any position between the second weir and the outlet of the receiving pit) in the receiving pit 74; ¶53, lines 8-10) the second weir being between the first position and the outlet of the trench (Fig. 2b, the second weird 78 is between the first position and outlet 72 of trench 60 (trench 60 shown in Fig. 2a)), and wherein the first pump is configured to introduce the at least some of the liquid portion of the slurry back into the trench (Fig. 2a, pump 75 is configured to introduce (re-recirculate) at least some of the liquid-enriched portion of the slurry back into the trench 60; ¶54, lines 2-5);	
	a drying apparatus (Fig. 2c, drying apparatus 100 (Fig. 2c, dryer drum 100); ¶59, lines 3-6) comprising a drying slab (Fig. 2c, drying slab 104 (Fig. 2c, baffles); see ¶49) in communication with the receiving pit (figs. 2a-c, drying apparatus 100 in communication with the receiving pit 74 (shown in Fig. 2b) since the drying apparatus receives material from the trench (tub) and the receiving pit (rig tank) receives and sends material to/from the trench (tub)), wherein the drying apparatus is configured to receive re-circulated material of the slurry from a second position in the receiving pit (figs. 2a-c, the drying apparatus is configured to receive re-circulated material of the slurry (wash water) from a second position (considered any position between the first weir and the outlet of the receiving pit) in the receiving pit 74 that is sent to trench 60 and from the outlet of trench),  wherein the first weir is between the second position and the outlet of the trench (Fig. 2b, first weir 76 is between the second position and the outlet 72 of trench 60 (trench 60 shown in Fig. 2a)); and 
Fig. 2b, second pump 85 (Fig. 2b, pump 85); ¶54, lines 5-6) in communication with the receiving pit and an injection well (Fig. 2b, second pump 85 is in communication with receiving pit 74 and injection well 24 (Fig. 2b, injection well 24); ¶55, lines 4-7), wherein the second pump is configured to draw at least some of the liquid portion of the slurry from the receiving pit (Fig. 2b, second pump draw at least some of the liquid portion of the slurry from the receiving pit 74), and wherein the at least some of the liquid portion of the slurry that is drawn by the second pump is injected into an injection well (¶55, lines 1-7 teaches cleaned, treated output wastewater….sent to injection well for re-injection).
	Leeson does not teach wherein the dryer configured to receive the solids-enriched portion of the slurry in the receiving pit and wherein a cross-section of the main portion comprises vertical sidewalls, angled sidewalls each extending at an obtuse angle from a respective one of the vertical sidewalls, and a rounded bottom connecting the angled sidewalls.
	Reed teaches a drilling fluid remediation system (Abstract, lines 1-17) wherein the drying apparatus (Fig. 2, drying apparatus 64 (Fig. 2, heat-jacketed trundle 64); C5/L22-26; C5/L37-40) is configured to receive the solids-enriched portion (mud, C4/L15-17) of the slurry  in the receiving pit (mid cleaning pit, C4/L18-20) from a pump (fig. 2, mud cleaner pump 42; C2/L40-42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiving pit (rig tank) of Leeson by adding a mud cleaning pump to direct mud to a drying apparatus as taught by Reed because it is known that the solids-enriched portion (accumulated sludge or mud) can be re-used in drilling operations (Leeson, Abstract, lines 4-7) and it is desirable to clean mud by further processing (such as vaporizing hydrocarbon contaminants) to create a remediated solid from the mud such that disposal is environmentally acceptable (Reed, C5/L37-43).   


	Hollier teaches a drill cuttings transfer system (Abstract, lines 1-16) wherein a cross-section of the main portion comprises vertical sidewalls, angled sidewalls each extending at an obtuse angle from a respective one of the vertical sidewalls, and a rounded bottom connecting the angled sidewalls (Fig. 2b, main portion (casing or housing) of trench 16 has (Fig. 2b, bulk tank 16) has a cross-sectional shape (the cross-sectional shape comprising: (1) a vertical sidewalls, (2) angled sidewalls extending downward and at an obtuse angle from the vertical sidewalls and (3) an oval (round) bottom connecting the an angled sidewall).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tank shape and outlet of Lesson with the tank shape of Hollier because it is desirable to have a wedge shape portion to cause a mass flow of cuttings (slurry) uniformly into a conveyance member (Hollier, ¶30, lines 1-8; Leeson, fig. 2b, dewatering screw 70 (considered a conveyance member)) because it is desirable to evenly distribute frac sand in suspension (Hollier, ¶7, lines 2-4). Additionally, it would have been obvious to rearrange the outlet of Leeson with the modified tank shape because making such modification would have involved a mere rearrangement of parts. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leeson (US 2002/0134550) in view of Reed (USPN 5,570,749) and further in view of Howe (USPN 2,756,965).
	Regarding claim 5, Lesson and Reed teach the system of claim 1, wherein the trench comprises: a main portion that includes the outlet and is sloped downward (Leeson, a main portion 73 (Fig. 2, casing 73) that includes multiple outlets and the main portion is downward; ¶53, lines 1-5); and one or more loading portions (Leeson, Fig. 2a, a loading portion (or piping) tied to recirculation pump 75) that extend generally perpendicular to the main portion and are sloped downward toward the main portion (Leeson, Fig. 2a, a loading portion (or piping) extend generally perpendicular and sloped downward toward the main portion); the combination of references do not teach a main portion is sloped downward as proceeding toward the outlet.
Annotated drawing for claim 5

    PNG
    media_image1.png
    441
    818
    media_image1.png
    Greyscale

	Howe teaches a recovery of weighing material from a drilling fluid (C1/L15-21) wherein the main portion is slopped downward as proceeding toward an outlet (Fig. 1, main portion (casing or housing) of tank is sloped downward as proceeding to an outlet 13 (Fig. 1, conduit 13)). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the tank of Lesson with the tank of Howe because the simple substitution of one tank means with another tank means, obviously resulting in holding bulk material (slurry) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leeson (US 2002/0134550) in view of Reed (USPN 5,570,749) and further in view of Rising (USPN 5,571,408).
	Regarding claim 8, Lesson and Reed teach the system of claim 7, the combination of references do not teach wherein the second weir comprises an outlet cutout, and wherein the third weir comprises an outlet cutout, the outlet cutout of the second weir being proximal to a first side of the receiving pit, and the outlet cutout of the third weir being proximal to a second side of the receiving pit, the first and second sides being opposite to one another.
	Rising teaches a compound clarification system (Abstract, lines 1-13) wherein the second weir comprises an outlet cutout, and wherein the third weir comprises an outlet cutout, the outlet cutout of the second weir being proximal to a first side of the receiving pit, and the outlet cutout of the third weir being proximal to a second side of the receiving pit, the first and second sides being opposite to one another (Fig. 1, second and third weirs 26 (Fig. 1, diffusion plates or baffles 26) having outlet cutouts wherein the cutouts are on opposite sides (left side vs. right side) of the receiving pit 10 (Fig. 1, tray 10); C5/L8-11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first, second and third weirs of Leeson by adding cutouts to said weirs as taught by Rising because it is known that baffles (weirs) can be alternatively designed to have cutouts (Rising, C3/L1-2). 

	Regarding claim 9, Lesson, Reed and Rising teach the system of claim 8, wherein the first weir comprises an outlet cutout proximal to the second side of the receiving pit (Rising, Fig. 1, a first weir 26 comprises an L-shaped outlet cutout on a second side (left side) of the receiving pit 10). 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Petretti (USPN 4,389,314) in view of Smith (USPN 3,550,791).
	Regarding claim 1, Petretti teaches a drilling fluid waste disposal system (the limitation of “a drilling fluid” is an intended use The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963); the device of Petretti is capable of handling “a drilling fluid” see Abstract, lines 1-8), comprising:
	a trench (Fig. 1, catch basin 6 (Fig. 1, trench 6); C2/L15-16) having an outlet (Fig. 1, catch basin 6 having outlet (opening in the top)); 
	wherein the outlet of the trench is configured to feed a slurry comprising a solid and a liquid to the outlet (C1/L8-16 teaches catch basin to store debris (solid)…mixed with fluid).
	a receiving pit (Fig. 3, receiving pit 2 (Fig. 3, the settling tank 2 inside of truck 1); C2/L9-11) in fluid communication with the outlet of a trench (Fig. 1, receiving pit 2 in fluid communication with the outlet of a trench (Fig. 4, outlet of a trench 6 (Fig. 1, catch basin 6), the outlet of trench is also considered the inlet of receiving pit 2; C2/L14-19); 
	a first weir (Fig. 4, first weir 11 (Fig. 2, baffle plate 11); C2/L22-23) positioned in the receiving pit (Fig. 2, first weir 11 positioned in the receiving pit 2); 
	 a second weir (Fig. 4, second weir 11 (Fig. 2, baffle plate 11); C2/L22-23) positioned in the receiving pit (Fig. 4, first weir 11 positioned in the receiving pit 2), wherein the outlet of the trench is configured to feed a slurry comprising a solid and a liquid to the receiving pit (C2/L16-19 teaches house is adapted to remove the mixture (slurry) of debris and fluid) such that the slurry is separated into a liquid-enriched portion and a solid-enriched portion at least partially by the first and second weirs (Fig. 4, liquid-enrich portion and solid-enriched portion inside of receiving pit 2); 
	a pump (C2/L9-10 & C2/L60-63 teaches an eductor unit/mechanism (pump) comprising a suction pipe having a nozzle; an eductor functions as a pump by evidence of Mortzheim (USPN 9,086,164), see C2/L19-22) in communication with the receiving pit and the trench (C2/L9-16), wherein the pump is configured to draw the liquid-enriched portion of the slurry from a first position in the receiving pit (C1/L18-27 teaches eduction unit deposits a fluid into the sewer or catch basin to loosen debris…the fluid is re-deposited into the catch basin (trench)), the second weir being between the first position and the outlet of the trench (Fig. 4, second weir 11 between the first position and the outlet of the trench), and wherein the pump is configured to introduce the at least some of the liquid-enriched portion of the slurry back into the trench (C1/L18-27 teaches eduction unit deposits a fluid into the sewer or catch basin to loosen debris…the fluid is re-deposited into the catch basin (trench)); and wherein the first weir is between the second position and the outlet of the trench (Fig. 4, first weir 11 between a second position (any position between the outlet of the trench of a second weir) and the outlet of the trench).

	Petretti does not teach a drying apparatus in communication with a receiving pit, a drying apparatus comprising a drying slab, and the dryer configured to receive the solids-enriched portion of the slurry from a second position in the receiving pit.
	Smith teaches a material storage and conveying assembly (Abstract, lines 1-6) comprising: (5) a drying apparatus (Fig. 1, drying apparatus C (Fig. 1, drying assembly C); C2/L29-33) comprising a drying slab (Fig. 1 shows drying apparatus having a flat surface therefore inherently comprises a drying slab) in communication with a receiving pit (C1/L15-18; C1/L25-27; C2/L29-33), wherein the drying configured to receive the solids-enriched portion of the slurry from a second position in the receiving pit (C1/L20-23 teaches bulk waste in a solid waste).
	It would have been obvious one of ordinary skill in the art before the effective filing date of the invention to modify the trench and receiving pit of Petretti by adding a drying apparatus in communication with the receiving pit as taught by Smith because it is known that solid waste is Smith, C3/L70-73; Petretti, C1/L9-10 teaches dump the debris (solids) into a suitable dump area). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Petretti (USPN 4,389,314) in view of Smith (USPN 3,550,791) and further in view of Wassick (USPN 6,471,456).
	Regarding claim 6, Petretti and Smith teach the system of claim 1, the combination of references do not teach further comprising a grate positioned over a top of the trench, wherein the grate comprises slats that are spaced apart to receive solids therethrough, wherein the grate is configured to be driven over by a truck that carries the solids. 
	Wassick teaches a mobile containment pad (Abstract, lines 1-8) comprising a grate positioned over a top of the trench, wherein the grate comprises slats that are spaced apart to receive solids therethrough, wherein the grate is configured to be driven over by a truck that carries the solids (Wassick, Fig. 1 shows grating 24 on top of trench (containment pad) and truck 21 supported by grate; C2/L17-24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to trench (catch basin) of Petretti with the trench (containment pad having grating) because the simple substitution of one known trench means (catch basin) with another known trench means (contaminant pad) obviously resulting capturing toxic waste (material) with an expectation of success (Wassick, C1/L31-33). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.)

Claims 10-11 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Leeson (US 2002/0134550) in view of Reed (USPN 5,570,749) and further in view of Harman (US 2017/0009557).
	Regarding claim 10, Leeson teaches a method for drilling fluid waste disposal (¶1, lines 1-4 teaches slurry (drilling fluid waste) produced in well drilling operations; ¶8, lines 1-3; Fig. 3, method to dispose), comprising: 
	receiving solids into a trench (Fig. 2a, trench 60 (Fig. 2a, tub 60); ¶52, lines 9-11;  ¶53, lines 11-14 teaches tub (trench) may tend to generally transport away drilling mud (solids)); 
	pumping a liquid-enriched portion of a slurry into the trench to carry the solids in a slurry in the trench (Fig. 2a, pump 75 is configured to introduce (re-recirculate) at least some of the liquid-enriched portion of the slurry back into the trench 60; ¶54, lines 2-5) and through a trench outlet (Fig. 2a, trench 60 having outlet 72 (outflow passage or second exit 72); ¶53, lines 2-3), the liquid-enriched portion being pumped by a pump in fluid communication with a receiving pit at a first position of the receiving pit (Fig. 2b, pump 75 is configured to draw liquid-enriched portion of slurry from a first position (considered any position between the second weir and the outlet of the receiving pit) of the receiving pit); 
	receiving the slurry from the trench outlet into the receiving pit (Fig. 2a & 2b, receiving pit 74 in communication with the outlet 72 of trench 60 to receive the slurry (drilling mud) from trench; ¶53, lines 2-5);
	receiving a re-circulated material of the slurry past the first weir (figs. 2a-c, the drying apparatus is configured to receive re-circulated material of the slurry (wash water containing) past a first weir) into a drying apparatus (figs. 2a-c, drying apparatus 100 in communication with the receiving pit 74 (shown in Fig. 2b) since the drying apparatus receives material from the trench (tub) and the receiving pit (rig tank) receives and sends material to/from the trench (tub)) comprising a drying slab (Fig. 2c, drying slab 104 (Fig. 2c, baffles); see ¶49); and 
	receiving at least some of the liquid-enriched portion (Fig. 2b, slurry comprises a liquid-enriched portion (above sludge 67) and a solid-enrich portion 67 (Fig. 2b, sludge 67); ¶53, lines 8-16) of the slurry past the second weir (Fig. 2b, second weir 78 positioned in the receiving pit 74 to receive at least some of the liquid-enriched portion; ¶53, lines 6-7), wherein the pump draws the at least some of the liquid-enriched portion that is received past the second weir (Fig. 2b, pump 75 is configured to draw liquid-enriched portion of slurry from a first position (considered any position between the second weir and the outlet of the receiving pit) in the receiving pit 74; ¶53, lines 8-10).

	Leeson does not teach receiving solids-enriched material of the slurry into the drying apparatus and receiving solid through a grate. 
	Reed teaches a drilling fluid remediation system (Abstract, lines 1-17) wherein the drying apparatus (Fig. 2, drying apparatus 64 (Fig. 2, heat-jacketed trundle 64); C5/L22-26; C5/L37-40) is configured to receive the solids-enriched portion (mud, C4/L15-17) of the slurry in the receiving pit (mid cleaning pit, C4/L18-20) from a pump (fig. 2, mud cleaner pump 42; C2/L40-42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiving pit (rig tank) of Leeson by adding a mud cleaning pump to direct mud to a drying apparatus as taught by Reed because it is known that the solids-enriched portion (accumulated sludge or mud) can be re-used in drilling operations (Leeson, Abstract, lines 4-7) and it is desirable to clean mud by further processing (such as vaporizing hydrocarbon contaminants) to create a remediated solid from the mud such that disposal is environmentally acceptable (Reed, C5/L37-43).   


	Harman teaches systems and methods for processing solid wastes from oil field operations (Abstract, lines 1-7) having a filter vessel that contains a magnetic filter grating assembly to remove ferrous material (Harman, C8/L62-65).  
	It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to replace the magnetic heads on the trench (tub) of Leeson with the magnetic filter grating assembly of Harman because the simple substitution of one known magnetic head means with another known magnetic filter grating assembly means obviously resulting in removing ferrous or metal materials with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).

	Regarding claim 11, Leeson, Reed and Harman teach the method of claim 10, further comprising receiving the at least some of the liquid-enriched portion past a third weir (Leeson, ¶53, lines 6-7 teaches a series or set of weirs), the combination of references do not teach wherein the at least some of the liquid-enriched portion that is drawn by the pump is received past both the second and third weirs but not the first weir. 
	While the embodiment in fig. 2b of Leeson does not show a third weir, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiving pit (rig tank) of Leeson by adding a third weir because it is known that settling apparatus include a greater number of weirs (Leeson, ¶53, lines 6-8).The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
	Additionally, it would have been obvious to modify the third weir and pump of Leeson by relocating the pump so that the at least some of the liquid-enriched portion is drawn by the 

	Regarding claim 18, Leeson, Reed and Harman teach the method of claim 10, further comprising separating the liquid-enriched portion from the solids-enriched portion in the receiving pit (Leeson, Fig. 2b, slurry is separated into a liquid-enriched portion (above sludge 67) and a solid-enrich portion 67 (Fig. 2b, sludge 67); ¶53, lines 8-16).

	Regarding claim 19, Leeson, Reed and Harman teach the method of claim 10, further comprising injecting at least a portion of the liquid- enriched portion from the receiving pit into an injection well (Leeson, Fig. 2b, second pump 85 is in communication with receiving pit 74 and injection well 24 (Fig. 2b, injection well 24); ¶55, lines 1-7 teaches cleaned, treated output wastewater….sent to injection well for re-injection).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leeson (US 2002/0134550) in view of Reed (USPN 5,570,749) in view of Harman (US 2017/0009557) and further in view of Rising (USPN 5,571,408).
	Regarding claim 12, Leeson, Reed and Harman teach the method of claim 11, the combination of references do not teach wherein outlet cutouts of the second and third weirs are on opposite sides of the receiving pit.
	Rising teaches a compound clarification system (Abstract, lines 1-13) wherein the second weir comprises an outlet cutout, and wherein the third weir comprises an outlet cutout, the outlet cutout of the second weir being proximal to a first side of the receiving pit, and the outlet cutout of the third weir being proximal to a second side of the receiving pit, the first and Fig. 1, second and third weirs 26 (Fig. 1, diffusion plates or baffles 26) having outlet cutouts wherein the cutouts are on opposite sides (left side vs. right side) of the receiving pit 10 (Fig. 1, tray 10); C5/L8-11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first, second and third weirs of Leeson by adding outlet cutouts to said weirs as taught by Rising because it is known that baffles (weirs) can be alternatively designed to have cutouts (Rising, C3/L1-2). 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Leeson (US 2002/0134550) in view of Reed (USPN 5,570,749) in view of Harman (US 2017/0009557) and further in view of Hollier (US 2008/0128173).
	Regarding claim 13, Leeson, Reed and Harman teach the method of claim 10, the combination of references do not teach wherein the trench has a cross-sectional shape that is configured to generate a velocity gradient in the slurry flowing in the trench, such that a velocity of the slurry in the trench increases proceeding toward a bottom of the trench.
	Hollier teaches a drill cuttings transfer system (Abstract, lines 1-16) wherein a trench ((figs. 2a & 2b, trench 16 (figs. 2a & 2b, bulk tank 16); ¶25, lines 1-4) has a cross-sectional shape that is configured to produce a velocity gradient in slurry flowing in the trench, wherein a velocity of the slurry flowing in the trench increases toward a bottom of the trench (Fig. 2b, trench 16 has a cross-sectional shape (the cross-sectional shape comprising an oval (round) bottom, angled sidewalls and substantially vertical sidewall) that is configured to “produce a velocity gradient…” (the feature of “configure to produce…” is inherently disclose since the trench of Hollier has a cross-section shape that is the same as disclosed by Applicant in Fig. 6 of Applicant’s drawings); ¶23, lines 12- teaches bulk tanks (trench) are filled with cuttings (slurry); ¶24, lines 12-15 teaches the terms cuttings and slurry will be used interchangeably).
Hollier, ¶30, lines 1-8; Leeson, fig. 2b, dewatering screw 70 (considered a conveyance member)) because it is desirable to evenly distribute frac sand in suspension (Hollier, ¶7, lines 2-4). Additionally, it would have been obvious to rearrange the outlet of Leeson with the modified tank shape because making such modification would have involved a mere rearrangement of parts. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

	Regarding claim 14, Leeson, Reed and Harman teach the method of claim 10, the drying slab is generally L-shaped (see Fig. 2C) and attached to the receiving pit (attached to receiving pit 74 since receiving pit 74 is connected to trench 60 and the trench is connected to drying apparatus 100). 
	The combination of references do not teach wherein the trench has an oval or trapezoidal shaped bottom.
	Hollier teaches a drill cuttings transfer system (Abstract, lines 1-16 wherein a trench ((figs. 2a & 2b, trench 16 (figs. 2a & 2b, bulk tank 16); ¶25, lines 1-4) has an oval or trapezoid shaped bottom (Fig. 2b, trench 16 has a cross-sectional shape (the cross-sectional shape comprising an oval (round) bottom, angled sidewalls and substantially vertical sidewall))).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tank shape and outlet of Lesson with the tank shape of Hollier because it is desirable to have a wedge shape portion to cause a mass flow of cuttings (slurry) uniformly into a conveyance member (Hollier, ¶30, lines 1-8; Leeson, fig. 2b, dewatering screw 70 (considered a conveyance member)) because it is desirable to evenly distribute frac sand in suspension (Hollier, ¶7, lines 2-4). Additionally, it would have been obvious to rearrange the outlet of Leeson with the modified tank shape because making such modification would have involved a mere rearrangement of parts. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

	Regarding claim 15, Leeson, Reed and Harman teach the method of claim 10, the combination of references do not teach wherein the trench comprises: a vertical sidewall; an angled sidewall extending downward and at an obtuse angle from the vertical sidewall; and a rounded bottom surface extending from the angled sidewall.
	Hollier teaches a drill cuttings transfer system (Abstract, lines 1-16) wherein a trench ((figs. 2a & 2b, trench 16 (figs. 2a & 2b, bulk tank 16); ¶25, lines 1-4) comprises: 
	(1) a vertical sidewall; 
	(2) an angled sidewall extending downward and at an obtuse angle from the vertical sidewall; and 
	(3) a rounded bottom surface extending from the angled sidewall (Fig. 2b, trench 16 has a cross-sectional shape (the cross-sectional shape comprising: (1) a vertical sidewall, (2) angled sidewall extending downward and at an obtuse angle from the vertical sidewall and (3) an oval (round) bottom extending from an angled sidewall).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tank shape and outlet of Lesson with the tank shape of Hollier because it is desirable to have a wedge shape portion to cause a mass flow of cuttings (slurry) uniformly into a conveyance member (Hollier, ¶30, lines 1-8; Leeson, fig. 2b, dewatering screw 70 (considered a conveyance member)) because it is desirable to evenly distribute frac sand in suspension (Hollier, ¶7, lines 2-4). Additionally, it would have been .

Claims 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leeson (US 2002/0134550) in view of Reed (USPN 5,570,749) in view of Harman (US 2017/0009557) and further in view of Howe (USPN 2,756,965).
	Regarding claim 16, Leeson, Reed and Harman teach the method of claim 10, one or more loading portions that extend generally perpendicular to the main portion and are sloped downward toward the main portion (Leeson, Fig. 2a, a loading portion (or piping) tied to recirculation pump 75 extends generally perpendicular and sloped downward toward the main portion); the combination of references do not teach wherein the trench comprises: a main portion that includes the trench outlet and is sloped downward as proceeding toward the trench outlet.
	Annotated drawing for claims 16 & 17

    PNG
    media_image1.png
    441
    818
    media_image1.png
    Greyscale

	Howe teaches a recovery of weighing material from a drilling fluid (C1/L15-21) wherein the main portion is slopped downward as proceeding toward an outlet (Fig. 1, main portion (casing or housing) of tank is sloped downward as proceeding to an outlet 13 (Fig. 1, conduit 13)). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the tank of Lesson with the tank of Howe because the simple substitution of one tank means with another tank means, obviously resulting in holding bulk material (slurry) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).

	Regarding claim 17, Leeson, Reed, Harman and Howe teach the method of claim 16, wherein the one or more loading portions are configured to receive the solids, the solids being carried at least partially by gravity into the main portion ((Leeson, Fig. 2a, a loading portion (or piping) configured to receive solids and the solids being carried at least partially by gravity into the main portion (piping bent downward to promote carrying by gravity into the main portion)), and wherein pumping the liquid-enriched portion of the slurry comprises pumping the liquid-enriched portion of the slurry into the main portion of the trench (Leeson, Fig. 2a, pump 75 is configured to introduce (re-recirculate) at least some of the liquid-enriched portion of the slurry back into the trench 60; ¶54, lines 2-5).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778